Citation Nr: 1110685	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran served on active military duty from May 1970 to July 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in August 2006.  A transcript is in the claims file.  

The Board in a November 2006 decision denied both the appealed claims.  However, the Veteran timely appealed those determinations to the U.S. Court of Appeals for Veterans Claims (Court).  The Court by a March 2010 single-judge Memorandum Decision vacated that Board decision and required further Board review of the case and actions consistent with the Court Decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has conceded that he had pulmonary tuberculosis prior to his entry into service in May 1970, and indeed pre-service treatment records contained within the claims file document the presence of pulmonary tuberculosis.  However, a January 1970 private treatment record indicates that the tuberculosis was then quiescent following medical treatment.  The Veteran did not report having had tuberculosis upon service enlistment examinations, and tuberculosis was not noted upon service entry.   However, the Veteran had respiratory symptoms shortly after entry into service, and then conceded that he had suffered with tuberculosis previously.  He was accordingly evaluated in service and then separated by action of a Medical Board, on the basis of medical unsuitability due to his tuberculosis.  The Veteran now contends that his tuberculosis was aggravated in service.  He further contends that he also had asthma in service and was treated for that disorder in service.  

Although he is a lay person, the Veteran is competent to address the presence of symptoms, and is also competent to state what he has been told by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board does not here find the Veteran lacking in credibility in his assertions of symptoms in service.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, treatment records including private treatment records as recent as July 2003 provide a diagnosis of asthma.  Based on this current diagnosis and the indication of a link to service provided by the Veteran's assertions, a VA examination is warranted to address the nature and etiology of his asthma, under McLendon.  

Regarding the Veteran's claim of aggravation of his tuberculosis in service, a Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132 (West 2002); 38 C.F.R. § 3.304 (2010).  In this case, because the Veteran's tuberculosis was not noted upon service entrance, the presumption of soundness must be rebutted by clear and unmistakable evidence for VA to find that the disorder existed prior to service.  Id.  

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

The Board notes that the language of the aforementioned regulation at 38 C.F.R. § 3.304(b) (2004) was amended during the pendency of this claim and appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2009)).  The amended regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.

VA's General Counsel has held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In view of the foregoing, on remand, an examiner will be requested to address questions of pre-existence and increase in severity or aggravation of pulmonary tuberculosis in service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to submit any additional evidence or argument in furtherance of his appealed claims, or to inform of additional pertinent evidence.  

2.  Obtain and associate with the claims file any as yet unobtained records of treatment for the claimed disorders identified by the Veteran, with his assistance and authorization as appropriate.  

3.  Thereafter, afford the Veteran an appropriate VA pulmonary examination, addressing the nature and etiology of any current tuberculosis or residuals thereof, and any current asthma.  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted.  The examiner should do the following:  

a.  Review the claims file, including a copy of this Remand and the Veteran's service treatment records.  Note the service treatment records documenting tuberculosis, as well as recent treatment records diagnosing asthma.  Note pre-service records of treatment for tuberculosis, note the duration of service from May 1970 to July 1970, and note the service medical board findings regarding the Veteran's pulmonary tuberculosis.  Also note the Veteran's assertions, including in August 2006 testimony before the undersigned and in submitted written statements, regarding tuberculosis and asthma and their diagnosis or treatment in service.  

b.  Conduct an examination of the Veteran, and based on that examination and review of the record, identify all current respiratory disability to include pulmonary tuberculosis or residuals thereof, and any asthma.  

c.  For any pulmonary tuberculosis or residuals thereof found upon current examination, provide an opinion discussing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service, or that if it did increase in severity this was due to the natural progression of the disease.  

d.   For any pulmonary tuberculosis or residuals thereof found for which the examiner does not find that the tuberculosis clearly and unmistakably existed prior to service and either did not increase in severity during service or that the increase in severity was due to the natural progression of the disease, then the disorder is presumed not to have existed prior to service and the examiner should provide a further opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the current disorder is unlikely (i.e., less than a 50-50 probability).  

e.  For each current pulmonary disorder identified other than pulmonary tuberculosis or its residuals, the examiner should provide a further opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the current disorder is unlikely (i.e., less than a 50-50 probability).  This question must be separately addressed for the Veteran's claimed asthma.  

f.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed respiratory disorders, including pulmonary tuberculosis and asthma. 

g.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

h.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

i.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

